Exhibit 10.1

 



EXECUTION VERSION

 



SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is dated
as of May 13, 2020, by and among PLUG POWER INC., a Delaware corporation (“Plug
Power”), EMERGENT POWER INC., a Delaware corporation (“Emergent”), EMERGING
POWER INC., a Delaware corporation (“Emerging”, and individually or collectively
with Plug Power and Emergent as the context may require, “Borrower”), and
GENERATE PPL SPV I, LLC, as assignee of Generate Lending, LLC (the “Lender”).

 

WHEREAS, Borrower and Lender are parties to a Loan and Security Agreement dated
as of March 29, 2019 (as amended by the First Amendment to Loan and Security
Agreement, dated as of March 29, 2019, the Second Amendment to Loan and Security
Agreement, dated as of August 6, 2019, the Third Amendment to Loan and Security
Agreement, dated as of September 6, 2019, the Fourth Amendment to Loan and
Security Agreement, dated as of November 27, 2019, the Fifth Amendment to Loan
and Security Agreement, dated as of May 6, 2020, and as further amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, including by this Amendment, the “Loan Agreement”), pursuant to which
Lender has made a term loan facility available to Borrower; and

 

WHEREAS, Borrower intends to issue the Sixth Amendment Convertible Notes as
defined in Section 2 below (the “Note Issuance”) and has requested that Lender
agree to modify the Loan Agreement in order to permit the Note Issuance, and
Lender has agreed to amend the Loan Agreement accordingly.

 

WHEREAS, Borrower and Lender have agreed to modify certain provisions of the
Loan Agreement as more particularly set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.       Capitalized Terms; Effective Date. Capitalized terms used in this
Amendment which are not otherwise defined herein shall have the meanings
assigned thereto in the Loan Agreement, as modified by this Amendment. Except as
expressly provided to the contrary herein, all modifications to the Loan
Agreement set forth herein shall be effective as of the date of this Amendment.

 





 

 

2.             Amendment. The Loan Agreement, including the Recitals thereto, is
hereby amended as follows:

 

(a)                Insert in Section 1.1 the following new defined terms in
appropriate alphabetical order:

 

“‘Net Cash Proceeds’ means, with respect to the Sixth Amendment Convertible
Notes, the proceeds of the sale of the Sixth Amendment Convertible Notes minus
the sum of (i) all discounts and commissions of the initial purchasers of the
Sixth Amendment Convertible Notes (ii) all fees and out of pocket expenses paid
in connection with the offering, issuance and sale of the Sixth Amendment
Convertible Notes and any purchases or redemptions of the Convertible Notes,
(iii) all taxes paid or required to be paid on the proceeds of the issuance of
the Sixth Amendment Convertible Notes, and (iv) the aggregate amount of cash
used to repurchase Convertible Notes.

 

“‘Sixth Amendment Convertible Notes’ means the Convertible Senior Notes due 2025
issued by Plug Power that are convertible into Common Stock, issued on or around
the date hereof (or any replacement notes with respect to such notes) pursuant
to the terms and conditions of the Sixth Amendment Convertible Notes
Documentation; including that (i) the Sixth Amendment Convertible Notes do not
require principal repayments or mandatory redemption prior to the stated
maturity date of the Sixth Amendment Convertible Notes (as in effect on the date
initially issued) other than (a) the settlement or conversion of the Sixth
Amendment Convertible Notes with shares of Plug Power Common Stock, cash or a
combination thereof at the election of Plug Power in accordance with the terms
of the Sixth Amendment Convertible Notes Documentation, (b) the required
repayment of principal and interest upon any acceleration of the Sixth Amendment
Convertible Notes as a result of a Fundamental Change pursuant to the terms of
the Sixth Amendment Convertible Notes Documentation or (c) a mandatory offer to
repurchase the Sixth Amendment Convertible Notes as a result of a Fundamental
Change, (ii) the Sixth Amendment Convertible Notes are unsecured, (iii) the
Sixth Amendment Convertible Notes have a maturity date that is no less than five
(5) years from the date of issuance of the Sixth Amendment Convertible Notes,
(iv) the interest rate applicable to the Sixth Amendment Convertible Notes is
less than or equal to 6% per annum, (v) the Net Cash Proceeds from the issuance
and sale of the Sixth Amendment Convertible Notes are not less than $50,000,000
and (vi) Convertible Notes representing an aggregate principal amount of at
least $62,500,000 are repurchased with the proceeds of the issuance and sale of
the Sixth Amendment Convertible Notes.”

 

“‘Sixth Amendment Convertible Notes Documentation’ means the Sixth Amendment
Convertible Notes, that certain Indenture, dated on or around the date hereof,
between Plug Power and Wilmington Trust, National Association, dated on or
around the Sixth Amendment Effective Date, and the other definitive
documentation governing the Sixth Amendment Convertible Notes.”

 

“‘Sixth Amendment Effective Date’ means May 13, 2020.”

 

(b)                The definition of “Fundamental Change” appearing in Section
1.1 of the Loan Agreement is hereby amended by deleting such definition in its
entirety and substituting in lieu thereof the following new definition to read
in its entirety as follows:

 

‘“Fundamental Change” (i) in the case of the Convertible Notes, has the meaning
given to it in the Indenture and (ii) in the case of the Sixth Amendment
Convertible Notes, has the meaning given to it in the Sixth Amendment
Convertible Notes Documentation.”

 

(c)                The definition of “Permitted Equity Hedge Transactions”
appearing in Section 1.1 of the Loan Agreement is hereby amended by deleting
such definition in its entirety and substituting in lieu thereof the following
new definition to read in its entirety as follows:

 

““Permitted Equity Hedge Transactions” means the following transactions executed
in connection with the issuance of the Convertible Notes and the issuance of the
Sixth Amendment Convertible Notes (in each case, including any exercise of any
over-allotment or other option granted to the investment banks acting as initial
purchasers of the Convertibles Notes or Sixth Amendment Convertible Notes), in
each case, consummated on or around the Sixth Amendment Effective Date:

 





 

 

(a)       one or more call options or capped call options (or substantively
equivalent derivative transaction) relating to the Common Stock (or other
securities or property following any merger event, reclassification or other
change of the Common Stock), entered into between Plug Power, as purchaser of
any such option, and one or more of Morgan Stanley & Co. LLC, Barclays Capital
Inc., and/or their respective affiliates, or other leading dealers in the
relevant market and settled in Common Stock, cash or any combination of such
cash or Common Stock or an amendment or modification to Plug Power’s existing
capped call transactions entered into in connection with the Convertible Notes;
and

 

(b)       one or more forward purchase contracts (or substantively equivalent
derivative transaction) relating to Common Stock entered into by Plug Power, as
purchaser, and one or more financial institutions and/or their affiliates or an
amendment or modification to Plug Power’s existing forward purchase contract
entered into in connection with the Convertible Notes.

 

Any reference to “Permitted Equity Hedge Transactions” is a reference to the
confirmations, agreements and other definitive documentation executed to
document the terms and conditions of the Permitted Equity Hedge Transactions (or
any of them).”

 

(d)         The definition of “Permitted Indebtedness” appearing in Section 1.1
of the Loan Agreement is hereby amended by deleting clause (xix) appearing
therein in its entirety and substituting in lieu thereof the following new
clause (xix) to read in its entirety as follows:

 

“(xix) unsecured Indebtedness evidenced by (a) the Convertible Notes, provided
that the principal amount thereof permitted under this clause (xix)(a) shall be
reduced by any principal amounts prepaid with the proceeds of Sixth Amendment
Convertible Notes, (b) the Additional Convertible Notes, and (c) the Sixth
Amendment Convertible Notes;”

 

(e)         Section 7.5 of the Loan Agreement is hereby amended by deleting
clauses (a) and (b) appearing therein in their entirety and substituting in lieu
thereof the following new clauses (a) and (b) to read in their entirety as
follows:

 

“(a) the conversion of Indebtedness into (i) Common Stock, cash or any
combination thereof as and when required pursuant to the terms of the
Convertible Notes Documentation or the purchase or exchange of such Indebtedness
for Common Stock, cash, or any combination thereof provided that, to the extent
the cash consideration per $1,000 principal amount of Convertible Notes in
respect of such purchase or exchange exceeds $1,000, Borrower shall only be
permitted to use proceeds from the sale of the Sixth Amendment Convertible Notes
to finance such excess, (ii) Common Stock, cash or any combination thereof as
and when required pursuant to the Sixth Amendment Convertible Notes
Documentation, and (iii) Common Stock, or, solely with respect to fractional
shares, cash or a combination of cash and Common Stock, in each case as and when
required pursuant to the terms of the Additional Convertible Notes
Documentation, (b) (i) the required repayment of principal and interest upon any
acceleration of the Convertible Notes pursuant to the terms of the Convertible
Notes Documentation, (ii) the required repayment of principal and interest upon
any acceleration of the Sixth Amendment Convertible Notes pursuant to the terms
of the Sixth Amendment Convertible Notes Documentation, (iii) the repurchase of
the Convertible Notes in connection with a Fundamental Change or the redemption
of the Convertible Notes as and when required pursuant to the Convertible Notes
Documentation, (iv) the repurchase of the Sixth Amendment Convertible Notes in
connection with a Fundamental Change or the redemption of the Sixth Amendment
Convertible Notes as and when required pursuant to the Sixth Amendment
Convertible Notes Documentation as and when required pursuant to the Sixth
Amendment Convertible Notes Documentation, so long as concurrently with an such
required repayment, repurchase or redemption described in this clause (b)(i)
through (iv), all of the Secured Obligations hereunder are indefeasibly paid in
full in cash, and (v) the required payment of interest with respect to the
Additional Convertible Notes, in each case under this clause (b)(v), (x) as and
when required pursuant to the Additional Convertible Notes Documentation and (y)
so long as no Event of Default has occurred and is continuing,”

 





 

 

(f)          Section 7.7 of the Loan Agreement is hereby amended by deleting
such Section in its entirety and substituting in lieu thereof the following new
Section to read in its entirety as follows:

 

“7.7 Investments. Borrower shall not directly or indirectly acquire or own, or
make any Investment in or to any Person, or permit any of its Subsidiaries so to
do, other than (i) Permitted Investments, (ii) to the extent the Convertible
Notes constitute capital stock or equity interests and their repurchase or
redemption constitutes an Investment, the acquisition of Convertible Notes in
accordance with the Convertible Notes Documentation or with the proceeds of
Sixth Amendment Convertible Notes, (iii) to the extent the Additional
Convertible Notes constitute capital stock or equity interests and their
redemption constitutes an Investment, the redemption of Additional Convertible
Notes in accordance with the Additional Convertible Notes Documentation, and
(iv) to the extent the Sixth Amendment Convertible Notes constitute capital
stock or equity interests and their repurchase or redemption constitutes an
Investment, the acquisition of Sixth Amendment Convertible Notes in accordance
with the Sixth Amendment Convertible Notes Documentation”.

 

(g)         Section 7.8 of the Loan Agreement is hereby amended by deleting
clause (a)(iv) appearing in therein in its entirety and substituting in lieu
thereof the following new clause (a)(iv) to read in its entirety as follows:

 

“(iv) (1) to the extent the Convertible Notes constitute capital stock or equity
interests, the payment or delivery of Common Stock, cash or a combination of
cash and Common Stock, in each case, in connection with the settlement or
conversion of the Convertible Notes and the repurchase or redemption of the
Convertible Notes as and when required pursuant to the Convertible Notes
Documentation as in effect on the Closing Date or with the proceeds of Sixth
Amendment Convertible Notes or (2) to the extent the Additional Convertible
Notes constitute capital stock or equity interests, the payment or delivery of
Common Stock, or, solely with respect to fractional shares, cash or a
combination of cash and Common Stock, in each case, in connection with the
settlement or conversion of the Additional Convertible Notes and the redemption
of the Additional Convertible Notes as and when required pursuant to the
Additional Convertible Notes Documentation as in effect on the Third Amendment
Effective Date, or (3) to the extent the Sixth Amendment Convertible Notes
constitute capital stock or equity interests, the payment or delivery of Common
Stock, cash or a combination of cash and Common Stock, in each case, in
connection with the settlement or conversion of the Sixth Amendment Convertible
Notes and the repurchase or redemption of the Sixth Amendment Convertible Notes
as and when required pursuant to the Sixth Amendment Convertible Notes
Documentation as in effect on the Sixth Amendment Effective Date”

 





 

 

(h)         Section 7.8 of the Loan Agreement is hereby further amended by
deleting clause (b)(ii) appearing in therein in its entirety and substituting in
lieu thereof the following new clause (b)(ii) to read in its entirety as
follows:

 

“(ii) subject to the terms and conditions set forth in Section 7.5(a), Borrower
may make any cash payments required by (1) each of the Convertible Notes
Documentation and Sixth Amendment Notes Documentation, and (2) to the extent the
conversion of fractional shares referenced therein and permitted thereby could
be deemed a cash distribution, the Additional Convertible Notes Documentation,
and”

 

(i) Section 7.17 of the Loan Agreement is hereby amended by deleting the
parenthetical appearing therein in its entirety and substituting in lieu thereof
the following new parenthetical to read in its entirety as follows:

 

“(including for the avoidance of doubt, the Convertible Notes Documentation, the
Additional Convertible Notes Documentation or the Sixth Amendment Notes
Documentation)”

 

3.             Conditions to Effectiveness. This Amendment shall become
effective upon the prior or concurrent satisfaction of each of the conditions
specified below:

 

(a)          Borrower and Lender shall have each received one or more
counterparts of this Amendment, duly executed, completed and delivered by
Borrower and Lender;

 

(b)          After giving effect to this Amendment, the representations and
warranties of Borrower set forth in this Amendment and the other Loan Documents
shall be true and correct in all material respects with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date;

 

(c)          After giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing or shall be caused by the
transactions contemplated by this Amendment.

 

4.             Additional Convertible Notes Consent. Effective upon the Sixth
Amendment Effective Date, the Lender consents to the amendment of the Additional
Convertible Notes Documentation (i) solely to the extent necessary to permit
under the terms of the Additional Convertible Notes Documentation the issuance
of the Sixth Amendment Convertible Notes and the performance by Plug Power of
its obligations under the Sixth Amendment Convertible Notes Documentation and
(ii) to amend the definition of “Conversion Rate”, as defined in the Additional
Convertible Notes Documentation.

 

5.             Post-Closing Covenant. Borrower shall deliver to Lender within
two Business Days of the Sixth Amendment Effective Date true, correct and
complete copies of all of the Sixth Amendment Convertible Notes Documentation
and any related agreements, documents and instruments. Borrower shall pay all
promptly invoiced fees and expenses of Lender required to be paid pursuant to
Section 11.10 of the Loan Agreement and incurred in connection with the
negotiation, preparation, execution and delivery of this Amendment and the Loan
Document (including, without limitation, the fees and expenses of counsel to
Lender) within two (2) Business Days of receiving an invoice with respect to
such fees and expenses.

 





 

 

6.       No Other Modifications; Reaffirmation by the Borrower. Except as
expressly modified hereby, the terms of the Loan Agreement shall remain in full
force and effect in all respects, and Borrower hereby reaffirms its obligations
under the Loan Agreement, as modified by this Amendment, and under each of the
other Loan Documents to which it is a party.

 

7.       References. All references in the Loan Agreement to “this Agreement,”
“herein,” “hereunder” or other words of similar import, and all references to
the Loan Agreement in the other Loan Documents, or any other document or
instrument that refers to the Loan Agreement, shall be deemed to be references
to the Loan Agreement as amended by this Amendment.

 

8.       Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICTS OF LAW PROVISIONS.

 

9.       Counterparts; Electronic Delivery. This Amendment may be executed in
one or more counterparts (all counterparts together reflecting the signature of
all parties) each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. Delivery by any party to
this Amendment of its signatures hereon through facsimile or other electronic
image file (including .pdf) (i) may be relied upon as if this Amendment were
physically delivered with an original hand-written signature of such party, and
(ii) shall be binding on such party for all purposes.

 

10.     Successors. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

 

11.     Final Agreements. This Amendment represents the final agreement of
Borrower and Lender with respect to the subject matter hereof, and may not be
contradicted, modified or supplemented in any way by evidence of any prior or
contemporaneous written or oral agreements of Borrower and Lender.

 

[Remainder of page intentionally blank; signature pages follow.]

 



 



 

IN WITNESS WHEREOF, Borrower and Lender have caused this Amendment to be duly
executed by their duly authorized officers, under seal, all as of the date first
above written.

 

  BORROWER:       PLUG POWER INC.           By: /s/ Paul B. Middleton   Name:
Paul B. Middleton   Title: Chief Financial Officer       EMERGING POWER INC.    
      By: /s/ Paul B. Middleton   Name: Paul B. Middleton   Title: Treasurer    
  EMERGENT POWER INC.           By: /s/ Paul B. Middleton   Name: Paul B.
Middleton   Title: Treasurer

 

[Signatures continue on following page.]

 



SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

SIGNATURE PAGE

 





 

 

  LENDER:       GENERATE PPL SPV I, LLC,   a Delaware limited liability company
          By: /s/ Jigar Shah   Name: Jigar Shah   Title: Manager

 



SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

SIGNATURE PAGE

 





 

 

 

